Citation Nr: 1105985	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2006, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD) with a 100 percent evaluation.

2.  Entitlement to a retroactive evaluation of 100 percent for 
PTSD for the period from June 17, 1993, to October 31, 1993.

3.  Entitlement to a retroactive evaluation of 100 percent for 
PTSD for the period from November 1, 1993, to June 29, 2006.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney






ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In his December 2008 notice of disagreement, the Veteran 
requested a hearing.  He also requested a hearing in his 
substantive appeal on a VA Form 9.  These hearings were 
scheduled, but the Veteran's representative withdrew or waived 
the requests for them before either was held.

A packet of evidence was received by the RO, who in this case 
also is the agency of original jurisdiction (AOJ), on July 9, 
2009.  Although issued on July 17, 2009, the statement of the 
case issued with respect to this matter does not indicate that 
this packet was considered.  No supplemental statement of the 
case was issued prior to certification to the Board in March 
2010, as is directed by 38 C.F.R. § 19.31(b)(1).  Neither the 
Veteran nor his representative waived consideration of this 
packet by the AOJ.  See 38 C.F.R. § 20.1304(c).  However, 
referral to the RO for such consideration is unnecessary in light 
of the fact that this decision is fully favorable to the Veteran.  
See Id.  

The issue of entitlement to a retroactive evaluation of 100 
percent for PTSD for the period from June 17, 1993, to October 
31, 1993, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO granted service connection for PTSD in an August 2008 
rating decision based in part on service department records.  
These records existed at the time of the initial final Board 
decision denying service connection in November 2000, but were 
not obtained and associated with the claims file at that time due 
to administrative error.

2.  The evidence of record demonstrably shows that the Veteran 
has been unable to obtain or retain employment due to his 
psychoneurotic symptoms since November 1, 1993.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of June 
17, 1993, for the grant of service connection for PTSD have been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 3.400, (2010).

2.  The criteria for a 100 percent evaluation for PTSD for the 
period from November 1, 1993, to June 29, 2006, have been met.  
38 U.S.C.A. §§ 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 
(2010); 38 C.F.R. § 4.132 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to notify a claimant of how to substantiate and a duty to assist 
the claimant in substantiating his claim.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The decisions made herein 
are fully favorable to the Veteran.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be discussed.

II.  Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of 
service connection for PTSD with a 100 percent evaluation.  He 
contends that service connection with this evaluation should be 
effective as of June 17, 1993, the date he filed his initial 
claim for this benefit, rather than June 30, 2006, the date he 
filed an application to reopen the claim for this benefit.  The 
rationale he provides is that service department records that 
existed but had not been associated with the claims file at the 
time of the initial final unfavorable decision ultimately 
resulted in a later favorable decision.

Generally, the effective date of an award of compensation is 
fixed in accordance with the facts found, but cannot be earlier 
than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  An evaluation and award of compensation 
based on a claim reopened after final disallowance thus is 
effective as of the date of receipt of the claim to reopen or the 
date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
An exception exists for claims reopened because new and material 
evidence in the form of service department records has been 
received, however.

From June 10, 1993, to September 2006, 38 C.F.R. § 3.400(q)(2) 
provided that the effective date for an evaluation and award of 
compensation based on a claim reopened due to the receipt of new 
and material evidence in the form of service department records 
was "to agree with evaluation (since it is considered these 
records were lost or mislaid) or date of receipt of claim on 
which prior evaluation was made, whichever is later . . . ."  
38 C.F.R. § 3.156(c) provided that:

Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the 
decision has become final, the former 
decision will be reconsidered by the 
adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which presumably 
have been misplaced and have now been 
located and forwarded to the Department of 
Veterans Affairs.  Also included are 
corrections by the service department of 
former errors of commission or omission in 
the preparation of the prior report or 
reports and identified as such.  . . .

"Read together, §§ 3.156(c) and 3.400(q)(2) provided that the 
effective date for an award of benefits based on newly discovered 
service department records that were previously unavailable 'may 
relate back to the date of the original claim or date entitlement 
arose even though the decision on that claim may be final . . . 
.'"  Mayhue v. Shinseki, No. 09-0014, p. 5 (Vet. App. January 
18, 2011), quoting New and Material Evidence, 70 Fed. Reg. 35,388 
(proposed June 20, 2005).

Revisions to these regulations were proposed in June 2005.  The 
purpose was "to clarify long-standing VA rules" "regarding 
reconsideration of decisions on the basis of newly discovered 
service department records" and "to include the substance of 
current 38 C.F.R. § 3.400(q)(2) in revised § 3.156(c)" rather 
than to effect substantive changes.  Id. at p. 5-7, quoting New 
and Material Evidence, 70 Fed. Reg. 35,388 (proposed June 20, 
2005) and New and Material Evidence, 71 Fed. Reg. 52,455 
(September 6, 2006).

The proposed revisions became effective on October 6, 2006.  From 
that point until present, 38 C.F.R. § 3.156(c) has provided as 
follows:

(1) Notwithstanding any other section in 
this part, at any time after VA issues a 
decision on a claim, if VA receives or 
associates with the claims file relevant 
official service department records that 
existed and had not been associated with the 
claims file when VA first decided the claim, 
VA will reconsider the claim, 
notwithstanding paragraph (a) of this 
section.  Such records include, but are not 
limited to: 
(i) Service records that are related to a 
claimed in-service event, injury, or 
disease, regardless of whether such records 
mention the [V]eteran by name, as long as 
the other requirements of paragraph (c) of 
this section are met; 
(ii) Additional service records forwarded by 
the Department of Defense or the service 
department to VA any time after VA's 
original request for service records; 
(iii) Declassified records that could not 
have been obtained because the records were 
classified when VA decided the claim.
(2) Paragraph (c)(1) of this section does 
not apply to records that VA could not have 
obtained when it decided the claim because 
the records did not exist when VA decided 
the claim, or because the claimant failed to 
provide sufficient information for VA to 
identify and obtain the records from the 
respective service department, the Joint 
Services Records Research Center, or from 
any other official source.
(3) An award made based all or in part on 
the records identified by paragraph (c)(1) 
of this section is effective on the date 
entitlement arose or the date VA received 
the previously decided claim, whichever is 
later, or such other date as may be 
authorized by the provisions of this part 
applicable to the previously decided claim.

Given that these changes were clarifying rather than substantive 
in nature, the United States Court of Appeals for Veterans Claims 
(Court) has concluded that pre-amended 38 C.F.R. § 3.156(c), like 
amended 38 C.F.R. § 3.156(c), "authorizes an effective date [for 
a reconsidered claim based on newly discovered service department 
records] as early as the date of the original claim."  Mayhue, 
p. 7, quoting Vigil v. Peake, 22 Vet. App. 63, 65 (2008).

The Board indeed can discern little real difference between pre-
amended and amended 38 C.F.R. § 3.156(c).  The one possible 
difference is amended 38 C.F.R. § 3.156(c)(2), which narrows the 
situations in which an effective date as early as the date of the 
original claim may be awarded for a reconsidered claim based on 
newly discovered service department records.  In Mayhue, the 
parties disagreed on whether this provision was retroactive to 
the period when pre-amended 38 C.F.R. § 3.156(c) was in effect.  
See p. 8.  The Court declined to address the dispute, as it found 
that amended 38 C.F.R. § 3.156(c)(2) was inapplicable.  Id.

For the reasons explained below, the Board similarly finds that 
amended 38 C.F.R. § 3.156(c)(2), which relates to the 
responsibility of the claimant to provide sufficient information 
is not for application in this case.  The only existing potential 
difference between pre-amended 38 C.F.R. § 3.156(c) and amended 
38 C.F.R. § 3.156(c) thus is of no consequence.  As the 
applicable provisions of these regulations are essentially the 
same, the fact that the following discussion focuses on applying 
the amended 38 C.F.R. § 3.156(c) for the sake of simplicity.

Service personnel records show that the Veteran served in the 
552nd Maintenance Company in the Republic of Vietnam (RVN) from 
late June 1969 to late July 1969 and thereafter spent a few days 
traveling back to the United States.  The Veteran's DD-214 thus 
shows that he served in the RVN from late June 1969 to early 
August 1970.

The Veteran's initial claim for service connection for PTSD was 
received by VA on June 17, 1993.  VA treatment records dated from 
June 1986 to August 1993 contained several indications that he 
suffered from symptoms of PTSD as well as a few diagnoses of 
PTSD.  They also contained the Veteran's report of his in-service 
stressors, which included rockets everywhere in the RVN.  The 
Veteran's September 1992 responses to "PTSD - Eight Question 
Letter" additionally contained his assertions that he was fired 
at "several different times" and that he was a member of the 
552nd Light Maintenance Company but also was attached to the 173 
Airborne at Landing Zone (LZ) English in 1969.  At his September 
1993 VA PTSD examination, the Veteran reported being under rocket 
attack as among his in-service stressors.  A diagnosis of PTSD 
was not rendered, but the examiner noted that the criteria for 
PTSD would be met if the reported stressors were verified as 
true.  Service connection was denied on the basis of this 
examination in an October 1993 rating decision.  It was noted 
that the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) would need more specific information, such as the 
date, location, and unit to which the Veteran was attached, to 
search for documentation verifying his in-service stressors.

Immediately following this decision, the Veteran submitted 
additional evidence.  VA treatment records dated from September 
1993 to June 1994 and July 1994 treatment records from the Metro-
Dade Department of Human Resources included an indication that he 
suffered from PTSD as well as numerous diagnoses of PTSD.  A 
January 1994 statement from the Veteran includes his assertion 
that he was attached to the 173rd Airborne at LZ English during 
part of his service in the RVN.  A May 1994 statement from him 
mentions a few in-service stressors, including encountering much 
sniper fire.  In a November 1994 rating decision, service 
connection was denied because it was determined that no new and 
material evidence had been submitted.

The Veteran again submitted additional evidence immediately 
following this decision.  VA treatment records dated from July 
1994 to April 1995 reflect several diagnoses of PTSD.  They 
additionally reflect a few instances in which this disorder or 
symptoms thereof were found to be related to the Veteran's 
service in the RVN.  Service connection was denied in a July 1995 
rating decision due to the absence of a verified stressor.  It 
was noted that specific information such as dates and places was 
not of record.

Subsequently, the Veteran perfected an appeal of this decision.  
VA treatment records dated from November 1995 to December 1998 as 
well as a December 1998 VA mental disorders examination continued 
to reflect diagnoses of PTSD.  The Veteran indicated in a 
statement dated in April 1997 and received by VA the next month 
that he was attached to the 173rd Airborne during his service in 
the RVN.  The USASCRUR was asked to attempt to verify his in-
service stressors sometime in late 1997.  The Veteran's active 
duty service dates were set forth.  In addition, his April 1997 
statement, September 1992 responses to "PTSD - Eight Question 
Letter," DD-214, and service personnel records were provided.  
USASCRUR's June 1998 response letter enclosed a history of the 
552nd Maintenance Company for 1969 and related that "available 
U.S. Army data lists attacks at Phu Tai, the main base area of 
operation for the 552nd Maintenance Company (Maint Co) during 
[the Veteran's] Vietnam tour."  In November 2000, the Board 
denied service connection because there was "no diagnosis of 
PTSD of record which is based upon the only verified stressor, 
that of the [V]eteran's base being subjected to attack, which 
would include rocket attack."  See p. 9-10.

VA received the Veteran's request to reopen his claim on June 30, 
2006.  VA treatment records dated from January 1999 to July 2006 
continue to document diagnoses of PTSD.  In a statement dated in 
July 2006 and received in September 2006, the Veteran recounted 
therein that he was assigned to the 173rd Airborne from August or 
September 1969 to December 1969 and to the 552nd Light 
Maintenance Company from December 1969 to August 1970.  He also 
recounted that he was with the former unit at LZ English when it 
was hit with mortars and small arms fire.  Service connection was 
denied in a February 2007 rating decision.  Although the claim 
was considered reopened, it was determined that the evidence 
showed the Veteran's PTSD was not incurred in or aggravated by 
his service since his in-service stressors had not been verified.

The Veteran submitted a notice of disagreement with this decision 
in September 2007.  VA treatment records dated from October 2006 
to July 2008 continued to reflect diagnoses of PTSD.  The 
Veteran's representative submitted a statement with many 
attachments in August 2008.  Among these attachments was a May 
2008 letter from the representative to the U.S. Army and Joint 
Services Records Research Center (JSRRC), which formerly was the 
USASCRUR.  The Veteran's active duty service dates were set 
forth, as was that fact that he was assigned to the 552nd 
Maintenance Company and his contention that he was assigned to 
the 173rd Brigade (Airborne) from September 1969 to the middle of 
November 1969.  In addition, his April 1997 statement, September 
1992 responses to "PTSD - Eight Question Letter," DD-214, 
service personnel records, and other official military personnel 
files as well as the June 1998 response from the USASCRUR and 
portions of an internet magazine article regarding LZ English, 
were provided.  

Also among the attachments to the August 2008 letter from the 
Veteran's representative were the June and July 2008 response 
letters from the JSRRC.  These letters confirmed that the 552nd 
Light Equipment Maintenance Company supported the 173rd Airborne 
Brigade.  They also confirmed that LZ English was attacked on 
November 9, 1969, and November 11, 1969, and that a small arms 
fire attack was directed against the 5th Maintenance Battalion, 
the higher headquarters of the 552nd Maintenance Company, in Phu 
Tai.  The date of this attack was not supplied.  However, 
numerous documents were attached to the letters, including:  
operational reports - lessons learned (OR-LL's) for the 593rd 
General Support Group, 5th Maintenance Battalion, and the 173rd 
Airborne Brigade covering the periods ending in October 1969 and 
January 1970; an After Action Report (AAR), declassified in 
December 1976, submitted by the 173rd Airborne for Operation 
Washington Green, which spanned from April 1969 to December 1970; 
a history of the 552nd Maintenance Company for 1969; and an 
historical supplement for the 5th Maintenance Battalion covering 
May to December 1969.  References were made therein to an attack 
on November 4, 1969, as well as an attack involving rockets and 
small arms on November 12, 1969, on the 593rd General Support 
Group, which was headquartered at Phu Tai along with the 5th 
Maintenance Battalion.  

Finally, statements from Veterans J.B., R.G., L.W., and D.A. 
dated in June and July 2008 were among the attachments to the 
August 2008 letter from the Veteran's representative.  All noted 
that members of the 552nd Maintenance Company were assigned to 
the LZ English, and most noted combat in and around LZ English.  
D.A. remembered the Veteran from LZ English.  

Service connection was granted with a 100 percent evaluation 
effective from June 30, 2006, in an August 2008 rating decision.  
The above information was discussed, and it specifically was 
noted that the additional evidence and information provided by 
the JSRRC "confirms the prior verified stressor, namely that the 
base and/or units to which [the Veteran was] assigned in Vietnam 
came under enemy fire to include rocket attacks."

In light of the above, the Board finds that the Veteran is 
entitled to an effective date of June 17, 1993, for the grant of 
service connection for PTSD in accordance with.  38 C.F.R. 
§ 3.156(c)(1).

The Board notes at the outset that the Veteran submitted 
additional evidence immediately after the RO's first rating 
decision in October 1993 and after the RO's second rating 
decision in November 1994.  This evidence therefore was received 
well within one year from the date of the decisions, the appeal 
period specified by 38 C.F.R. § 20.302(a).  Additional evidence 
also was received after the Veteran timely filed his appeal of 
the November 1995 rating decision but prior to the November 2000 
Board decision.  "New and material evidence received prior to 
the expiration of the appeal period, or prior to the appellate 
decision if a timely appeal has been filed (. . .), will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period."  
38 C.F.R. § 3.156(b).  As such, all of this additional evidence 
is considered as having been filed in connection with the 
Veteran's original claim in 1993.  The Board's November 2000 
decision therefore constitutes the first decision on the claim 
that became final because the Veteran did not appeal it to the 
Court.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.160(d), 20.1100.

While the information and documentation supplied by the USASCRUR 
in 1998, coupled with the other evidence of record, was deemed 
insufficient to grant service connection, the information and 
documentation supplied by the USASCRUR's successor the JSRRC in 
2008, coupled with the other evidence of record, provided a 
sufficient basis upon which to grant service connection.  It 
follows that the information and documentation from the JSRRC was 
relevant to the Veteran's claim.  This information and 
documentation existed at the time of the Board's November 2000 
decision because all of it is dated from 1969 and 1970 and the 
only classified evidence, the AAR submitted by the 173rd Airborne 
for Operation Washington Green, was declassified in December 
1976.  None of it was misplaced.  Yet the Court in Vigil held 
that "the reference to misplaced records in the [pre-amended 
38 C.F.R. § 3.156(c)] regulation was intended to be an example of 
the types of records that might allow a claimant to obtain an 
effective date prior to the date of reopening under 38 C.F.R. 
§ 3.156(c), and was not limited solely to misplaced records."  
22 Vet. App. at 66.  

In sum, the 38 C.F.R. § 3.156(c)(1) requirements that the service 
department records be relevant and have existed but not have been 
associated with the claims file when VA first rendered a final 
decision on the claim have been satisfied, and the fact that 
these records were not misplaced is of no consequence.  38 C.F.R. 
§ 3.156(c)(1) accordingly applies.

However, 38 C.F.R. § 3.156(c)(2) is not for application.  The 
service department records at issue here existed, and therefore 
were capable of being obtained, at the time of the Board's 
November 2000 decision, as noted above.  The Veteran also 
provided sufficient information for these records to be 
identified and obtained as of the time of the Board's November 
2000 decision.  Indeed, the USASCRUR in 1998 had access to 
essentially the same information on his in-service stressor 
involving being attacked as the JSRRC had in 2008.  His service 
personnel records and DD-214, which indicate that he was assigned 
to the 552nd Maintenance Company in the RVN from late June 1969 
to late July 1970 were provided each time.  His September 1992 
responses to "PTSD - Eight Question Letter," in which he 
asserted that he was attached to the 173rd Airborne at LZ English 
in 1969, also was provided each time.  When combined, this 
information clearly reveals that both the USASCRUR and JSRRC were 
advised that the Veteran served in the 552nd Maintenance Company 
and that he contented he was attached to the 173rd Airborne in 
1969 at some time after late June.  The USASCRUR and JSRRC 
therefore had the same ability to identify and obtain records 
verifying the Veteran's in-service stressor, although it may have 
been somewhat easier for the JSRRC given that the timeframe in 
which it was alleged the Veteran was attached to the 173rd 
Airborne had been narrowed to September 1969 to the middle of 
November 1969 by 2008.

The Board finds, in light of the above conclusion, that the 
USASCRUR's failure to locate the records subsequently located by 
the JSRRC was administrative error.  VA has indicated that "a 
claimant should not be harmed by an administrative deficiency of 
the government."  Mayhue, p. 9, quoting 70 Fed. Reg. at 35, 389.  
Because the information supplied by the Veteran prior to the 
initial final decision in November 2000 ultimately was sufficient 
to verify his in-service stressor and substantiate his claim, he 
shall be afforded the benefit of an effective date back to June 
17, 1993, when his original claim was received pursuant to 
38 C.F.R. § 3.156(c)(3).

III.  Retroactive Evaluation of 100 Percent for PTSD for the
Period from November 1, 1993, to June 29, 2006

This does not automatically mean that the Veteran's 100 percent 
evaluation should extend back to June 17, 1993.  Pre-amended 
38 C.F.R. § 3.156(c) provided and amended 38 C.F.R. § 3.156(c)(4) 
provides that:

Retroactive evaluation of disability 
resulting from disease or injury 
subsequently service connected on the basis 
of the new evidence from the service 
department must be supported adequately by 
medical evidence.  Where such records 
clearly support the assignment of a specific 
rating over a part or the entire period of 
time involved, a retroactive evaluation will 
be assigned accordingly except as it may be 
affected by the filing date of the original 
claim.

In order to determine the evaluation or rating supported by the 
medical evidence in this case, the Board first must set forth the 
applicable rating criteria.

From the time the Veteran's original claim was received in June 
1993 until November 6, 1996, PTSD was listed as a psychoneurotic 
disorder and rated pursuant to the General Rating Formula for 
Psychoneurotic Disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  This formula provided for a 100 percent evaluation 
when:  (i) the attitudes of all of the Veteran's contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community, (ii) the Veteran was a 
totally incapacitated psychoneurotic, with symptoms bordering on 
gross repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (iii) the 
Veteran was demonstrably unable to obtain or retain employment.  
In addition, 38 C.F.R. § 4.16(c) (1996) pertaining to total 
disability ratings for compensation based on unemployability of 
the individual directed that a 100 percent evaluation be assigned 
when the only compensable service-connected disability was a 
mental disorder that was assigned a 70 percent evaluation and 
precluded the Veteran from securing or following a substantially 
gainful occupation.  The General Rating Formula for 
Psychoneurotic Disorders provided for a 70 percent evaluation 
when:  (i) the Veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired or (ii) the Veteran's psychoneurotic symptoms were of 
such severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.

Effective November 7, 1996, PTSD was listed as an anxiety 
disorder and rated pursuant to the General Rating Formula for 
Rating Mental Disorders.  61 Fed. Reg. 52,695 (1996).  When the 
law or regulations change after a claim has been filed but before 
the administrative appeal process has been concluded, the version 
that is more favorable to the claimant must be applied.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or regulations 
liberalizing the criteria for entitlement to compensation . . . 
may be applied to pending claims because their effect would be 
limited to matters of prospective benefits"); see also 
VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The Veteran's claim is considered to have been pending in 
November 1996 because his appeal of the July 1995 rating decision 
was ongoing then.  As discussed above, the Board would have 
resolved this appeal favorably by granting service connection and 
assigned a disability evaluation for PTSD covering 1996 in its 
November 2000 decision had the service department records 
obtained thereafter been available at the time.  Consideration 
therefore must be given to whether the regulations in place until 
November 6, 1996, or those in place effective November 7, 1996, 
are more favorable to the Veteran.  It is sufficient in this 
regard to note that the former regulations essentially required 
either total social impairment or total occupational impairment 
whereas the new regulations require both total occupational and 
social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).  As such, the former regulations are more favorable and 
will be applied.

A letter from J.M., Ph.D., HSPP, was received in support of the 
Veteran's claim in July 2009.  J.M. opened this letter, also 
dated in July 2009, by indicating that he had carefully reviewed 
the record, to include the entire claims folder.  He then 
provided a six-page detailed analysis of the medical evidence.  
Based on this analysis, J.M. concluded by opining "with a high 
degree of certainty" noted to be much higher than the as likely 
as not standard governing VA decisions that the Veteran has been 
unable to work because of his service-connected PTSD since at 
least 1993.

The Board has reviewed the evidence and generally finds it to be 
supportive of J.M.'s opinion.  Several references to the 
Veteran's job history, which predominantly consisted of jobs held 
for short duration, are contained in the record.  Also of record 
are several references to the fact that the Veteran has been 
unemployed for a lengthy period.  Indeed, his last job was at the 
VA Medical Center (VAMC) in Gainesvile, Florida, and lasted from 
June 1992 to October 1993.

A remand for additional medical evidence concerning the 
appropriate retroactive evaluation could be directed.  However, 
doing so is unnecessary in this case with respect to the period 
from November 1, 1993, to June 29, 2006.  The Board readily finds 
that a 100 percent evaluation is warranted during this time frame 
based on the existing evidence of record.  This evidence, which 
shows that the Veteran has been unemployed throughout this entire 
span and includes J.M.'s opinion that he was unable to work due 
to his psychiatric symptoms at any point therein, satisfies the 
requirement in the former regulations that he be demonstrably 
unable to obtain or retain employment.  






							[Continued on Next Page]
ORDER

An effective date of June 17, 1993, for the award of service 
connection for PTSD is granted.

A 100 percent retroactive evaluation for PTSD for the period from 
November 1, 1993, to June 29, 2006, is granted, subject to the 
law and regulations governing payment of monetary benefits.


REMAND

The Veteran's claim of entitlement to a retroactive evaluation of 
100 percent for PTSD for the period from June 17, 1993, to 
October 31, 1993, unfortunately must be remanded.  Although the 
Board sincerely regrets the additional delay, adjudication cannot 
proceed without further development.

Unlike the period from November 1, 1993, to June 29, 2006, it is 
unclear from the existing evidence of record whether a 100 
percent evaluation or a lesser evaluation for the Veteran's PTSD 
for the period from June 17, 1993, to October 31, 1993, is 
warranted under the former regulations.  J.M. briefly analyzed 
this period in his July 2009 letter, pointing out references to 
severe symptoms contained in some of the Veteran's VA treatment 
records and in his September 1993 VA PTSD examination.  His 
analysis seems incomplete, however.  Contradictory evidence 
appears to have been omitted.  For example, there was no 
discussion of how the Veteran could have retained his employment 
at the Gainesville, Florida, VAMC through October 1993 despite 
these symptoms.  There also was no discussion of the fact that 
the examiner who conducted the September 1993 VA PTSD examination 
determined the Veteran's symptoms "at the most should be 
considered as extremely mild."  J.M. also did not specifically 
indicate, or even suggest, that his opinion that the Veteran was 
unable to work because of his service-connected PTDS since at 
least 1993 applies to the period prior to November 1, 1993.

VA has a duty to assist the Veteran in substantiating his claim, 
as noted above.  This duty includes obtaining a medical opinion 
when necessary to render a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  One instance in 
which such an opinion is necessary for adjudication to proceed is 
when the available medical evidence is inadequate.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  For the above reasons, the Board finds J.M.'s 
medical opinion inadequate with respect to the period from June 
17, 1993, to October 31, 1993.  Another medical opinion 
concerning this time frame therefore must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain a medical 
opinion from an appropriate VA examiner 
regarding the severity of the Veteran's 
PTSD for the period from June 17, 1993, to 
October 31, 1993.  The entire claims file, 
to include a copy of this remand, shall be 
made available to and reviewed by the 
examiner.  The examiner shall note review 
of both in the opinion.  The examiner 
shall attempt assess the severity of the 
Veteran's psychiatric disorder for the 
period from June 17, 1993, to October 31, 
1993.  In doing so, the examiner shall 
consider the Dr. J.M.'s opinion that the 
Veteran's psychiatric symptoms back to 
1993 caused an inability to obtain or 
retain employment during the relevant time 
period.  A complete rationale shall be 
provided any and all opinions expressed.  
If the examiner is unable to provide the 
assessment or opinion, a complete 
rationale shall be provided. 

2.  Then readjudicate the Veteran's claim 
of entitlement to a retroactive evaluation 
of 100 percent for PTSD for the period 
from June 17, 1993, to October 31, 1993.  
If the benefit sought on appeal is not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


